Citation Nr: 1507017	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than February 24, 2009, for the grant of a separate 30 percent evaluation for impairment of the left ulnar nerve as a residual of a left forearm injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1993.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case has since been transferred to the RO in Indianapolis, Indiana.

In that decision, the RO granted a separate 30 percent evaluation for impairment of the left ulnar nerve and continued the noncompensable evaluation for the residual scar, both residuals of an in-service left forearm injury.  The Veteran perfected an appeal as to the effective date assigned to the grant of the separate 30 percent evaluation.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain additional documents relevant to the present appeal, with the exception of the January 2015 written appellate brief in VBMS.

In February 2009 and May 2010 written statements, the Veteran and his representative indicated that there were multiple inadequacies with the June 1993 VA examination used to assign the initial noncompensable evaluation for the service-connected residuals of the left forearm injury in the November 1993 rating decision.  On review, the Veteran's intentions with regard to the submission of these statements is unclear (i.e., whether he intends to file a claim or motion other than the earlier effective date claim decided herein).  Thus, referral to the AOJ for clarification of this matter is necessary.  


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO granted service connection for residuals of a left forearm injury shown as a residual scar and assigned a noncompensable evaluation effective from May 10, 1993.  The Veteran was notified of the decision that same month and did not appeal or submit any additional evidence within the one-year period thereafter.  The November 1993 rating decision became final.

2.  Following the November 1993 rating decision, the Veteran first filed a claim for an increased evaluation for the residuals of a left forearm injury on February 24, 2009.

3.  It was not factually ascertainable for the one-year period prior to February 24, 2009, that the Veteran's impairment of the left ulnar nerve met the criteria for a separate, compensable evaluation.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 2009, for the grant of a separate 30 percent evaluation for impairment of the left ulnar nerve as a residual of a left forearm injury have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  To the extent that the Veteran has indicated that the records of his in-service physical therapy and EMG report are missing from his "medical records," (see May 2009 written statement), the Board notes that these records are currently contained in the claims file and were associated with the claims file at the time of the original rating decision.  The record includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded a VA examination in May 2009 in connection with his increased evaluation claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran seeks an effective date earlier than February 24, 2009, for the grant of a separate compensable evaluation for impairment of the left ulnar nerve.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 24, 2009, is the proper date for the grant of a separate 30 percent evaluation for impairment of the left ulnar nerve as an additional residual of the left forearm injury.

Historically, the Veteran filed a claim of entitlement to service connection for residuals of a left forearm injury as part of his original claim for compensation in May 1993.  In a November 1993 rating decision, the RO granted service connection for residuals of a left forearm injury shown as a residual scar of the left forearm and assigned a noncompensable evaluation effective from May 10, 1993, which was the day following his separation from service.  The Veteran was notified of this decision, but he did not appeal it or submit any evidence within the one-year appeal period.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran has disagreed with the effective date assigned for the separate 30 percent evaluation for impairment of the left ulnar nerve.  However, the Veteran and his representative have not specifically alleged CUE in the November 1993 rating decision.  Indeed, both have indicated that there were inadequacies in how the 1993 VA examination was conducted, which resulted in the assignment of an initial noncompesable evaluation for the left forearm injury residuals; however, there has been no challenge to the determination reached by the RO in the rating decision itself.  See, e.g., February 2009 claim; May 2010 representative brief.  Based on the foregoing, the Board concludes that the November 1993 rating decision became final, and there is no outstanding CUE motion.  As such, the Board now turns to the remaining issues of the date of the claim and the date entitlement arose.

Following the November 1993 rating decision, the Veteran first filed a claim for an increased evaluation for the residuals of a left forearm injury on February 24, 2009.  The record does not contain any earlier communication indicating an intent to file a claim.  In fact, there is no correspondence in the claims file from either the Veteran or his representative between the November 1993 decision and the February 2009 claim.  Therefore, the Board concludes that a formal or informal claim for an increased evaluation was not received prior to the claim submitted on February 24, 2009.

Thus, the remaining issue is whether entitlement arose within one year of the February 24, 2009.  In other words, the Board must determine whether it was factually ascertainable that an increase in the disability had occurred.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The Veteran's impairment of the left ulnar nerve is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is generally rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Code 8516 for the ulnar nerve, a 10 percent evaluation is warranted for mild incomplete paralysis of the major extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the major extremity.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major extremity.  A 60 percent evaluation is warranted for complete paralysis of the major extremity with symptoms such as the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The record reflects that the Veteran is left-handed.  As such, major disability ratings are applicable in this case.  38 C.F.R. § 4.69.

In regard to the date of entitlement, the July 2009 rating decision awarded the 30 percent evaluation based on recent findings of increased symptomatology consistent with moderate impairment of the major extremity due to the left ulnar nerve disability.  In this regard, the Veteran indicated in his February 2009 claim that he had been sustaining multiple small injuries to his left upper extremity, but not noticing them right away.  See also May 2009 written statement.  A May 2009 VA examination documented the Veteran's complaints of skin numbness on part of his left hand and fifth finger, some limitation of adduction of the fourth and fifth fingers, and decreased grip power.  On neurological examination, the examiner noted the Veteran's main complaint of numbness of the cutaneous dermatome innervated from branches of the ulnar nerve.   There was numbness and decreased temperature sensitivity in a skin segment of the ulnar part of the left hand and left fifth finger, some partial paralysis of abductor and adductor muscles of the left fifth finger, and a significant decrease in left hand grip strength.  The examiner indicated that a portion of this neurological impairment was the reason why the Veteran had sustained injuries without feeling them.  There was full range of motion of all fingers of the left hand, as well as an ability to do a full grip.  A July 2009 VA report of EMG testing requested by the Veteran is consistent with the VA examination findings, with an impression of left ulnar sensory nerve neuropathy at that time.

In this case, the date of the receipt of the increased evaluation claim and the date entitlement for a 30 percent evaluation arose are one in the same.  There is no medical or lay evidence dated between February 24, 2008, and February 24, 2009, and the current medical evidence consists of the VA examination and VA EMG report.  Moreover, the Veteran's statements regarding the current severity of his left ulnar nerve disability made at the time of and since the February 24, 2009, claim are supported by the objective findings on the May 2009 VA examination.

Based on the foregoing, the Board finds that it was not factually ascertainable for the one-year period prior to February 24, 2009, that the Veteran's service-connected impairment of the left ulnar nerve met the criteria for a separate, compensable evaluation.  Accordingly, the Board concludes that February 24, 200, is the proper effective date for the increased 30 percent evaluation for the Veteran's impairment of the left ulnar nerve.  As the weight of the evidence is against the Veteran's claim for an earlier effective date, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 24, 2009, for the grant of a separate 30 percent evaluation for impairment of the left ulnar nerve as a residual of a left forearm injury is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


